Exhibit 10.4
 
[*] INDICATES CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND HAS BEEN FILED SEPARATELY WITH THE COMMISSION

 
 

 [grace01.jpg] T +1 410.531.4000
 
W. R. Grace & Co.-Conn.
7500 Grace Drive
Columbia, MD 21044

 
September 21, 2015


Troy Rhonemus
Chief Operating Officer
ChromaDex, Inc.
10005 Muirlands Blvd.
Suite G
Irvine CA, 92618


Re:           Take or Pay Purchase Agreement for nicotinamide riboside chloride


Dear Mr. Rhonemus:


ChromaDex, Inc. (“ChromaDex”) currently purchases nicotinamide riboside chloride
(the “Product”) from W. R. Grace & Co.-Conn. (“Grace”) under terms agreed to by
both ChromaDex and Grace. Notwithstanding any such terms, ChromaDex and Grace
agree that the following purchase obligation and related terms shall apply,
effective as of the date of this letter agreement:


ChromaDex shall purchase from Grace not less than [*] kg of Product (the
“Required Amount”) between September 4, 2015 and December 31, 2015 at a price of
$[*] per kg. In the event that ChromaDex does not purchase the full Required
Amount by December 31, 2015, ChromaDex shall pay to Grace $[*] per kg for the
difference, in kilograms, between the amount actually purchased by ChromaDex and
the Required Amount.


Any payment by ChromaDex for a shortfall between the Required Amount and the
amount of Product actually purchased is due by February 14, 2016.


Grace will ship the purchased Products to ChromaDex on a schedule to be agreed
to by the parties.   Payment will be net 60 for any quantities of the Required
Volume that ship after December 31, 2015.

 
 

--------------------------------------------------------------------------------

 
[*] INDICATES CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND HAS BEEN FILED SEPARATELY WITH THE COMMISSION
 
 
 
All other terms and conditions currently governing the purchase of the Product
remain in full force and effect. In the event of any conflict or inconsistencies
between the provisions in this letter agreement and those as currently agreed to
by ChromaDex and Grace, the provisions in this letter agreement shall control.


This letter agreement may be executed in one or more counterparts, each of which
will be deemed to be an original of this letter agreement and all of which, when
taken together, will be deemed to constitute one and the same letter agreement.


If you are in agreement with the foregoing, please have letter agreement signed
by an authorized representative and return one fully executed original to:


Kathrine Kastberg
W. R. Grace & Co.-Conn.
7500 Grace Drive
Columbia, MD 21044


If there are any questions, please contact Audrey Kelleman at (858) 342-5367.



       
CHROMADEX, INC.
 
W. R. GRACE & CO.-CONN.
         
By:
 
/s/ Troy Rhonemus
 
By:
 
/s/ Brett Reynolds
             
Name:
Troy Rhonemus
 
Name:
Brett Reynolds
             
Title:
COO
 
Title:
Business Director, Fine Chemicals
             
Date:
9/29/2015
 
Date:
9/22/2015
 


 